DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species “weight gain” in the reply filed on 08/03/2021 is acknowledged.  The traversal is on the ground that the applicant believes that the species all have the same etiologies thus making them not patentably distinct. This is not found persuasive because each of the species may have different etiologies, do have different biological pathways and thus have different treatments as pointed out in the previous action. The fact that each species have different biological pathways is but one example of how each species is distinct.
The requirement is still deemed proper and is therefore made FINAL.
Examiner acknowledges the amendments made to claims 2 and 8 and the canceling of claims 1, 3, 5-7, 10-11 and 13-14.
Claims 2, 4, 8-9 and 12 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Corni fructus ameliorates menopause symptom in 4-vinylcyclohexen diepoxide, Mol Cell Toxicol (2018) 14:35-42) and Montastier (CN101621996A). This rejection is maintained and slightly modified to take into account the amendments filed on 12/12/2021.
Shin’s general disclosure is to the ameliorating effects of Corni fructus extracts on menopause symptoms (see title and abstract).
Regarding claims 2, 4 8-9 and 12, Shin teaches where Cornus officinalis fructus aqueous extract (see CF extraction page 39) resulted in reduced body weight of 4-vinylcyclohexene diepoxide (VCD) treated mice (which is the follicle depletion mouse model for menopause) and teaches that the results of the experiments support the potential for Corni Fructus as a therapeutic agent for menopause (see abstract). Shin also teaches that the VCD mouse model is more similar to human menopause symptoms particularly in estrous cyclicity and change in estrogen, LH and FSH level and reduction in ovarian and uterine weight (see page 38, right column) and teaches that the results of the experiments support the therapeutic potential of CF for those who suffer from menopause (which would imply the patient population are subjects in need of menopausal treatment) (see abstract).
Shin does not specifically teach Ribes fasciculatum leaves as an active ingredient.
Montastier’s general disclosure is to a composition which comprises polyphenolic substance for treating skin that can be taken by oral administration (see abstract).
Montastier teaches a composition and functional food (see page 2, 2nd paragraph) that is useful in treating skin that is damaged from hormonal changes brought on by menopause fat-reducing nutrient active substance (see page 12, paragraph 12).
Montastier also teaches wherein the composition can include the green tea form of extract Ribes fasciculatum Var Chincsis Maxim which is useful for losing weight (see page 13, paragraph 3) which would be an indication of the use of the leaves for the extraction.
Montastier also teaches varying the concentration of the polyphenolic substances from 0.0001-50 weight % (see claim 30).
Although the cited references do not expressly teach the instantly claimed ratios the references teach the components of the composition and the ratios appear to one skilled in the art to be an equal equivalent and work in the same manner with an expectation of success. Also Montastier teaches the polyphenols in the composition at varying ranges and Shin teaches different effective amounts for the Corni Fructus extract. Providing the composition to a subject in need of preventing or treating female menopausal disease would be a logical implementation of the composition as the components are shown to be effective in ameliorating menopause symptoms and for reducing weight.
The adjustment of particular conventional working conditions such as concentrations is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan. Also as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to combine the invention containing polyphenols and Ribes fasciculatum taught by Montastier with the Cornus officinails extract taught by Shin to create a composition for treating menopause because the combined extracts are both known to treat symptoms of menopause and also weight loss. Combining equivalents known for the same purpose is also prima fasciae obvious. Also the combined composition would have the added benefit of being able to treat menopause and skin damage caused by menopause related hormonal changes.  It would have been further to optimize the ranges of the two components to arrive at the instantly taught ratios because both references teach using a variety of ranges (0.001-50 %) and thus combing the two into a single composition within the taught range would arrive to the ratios taught in the instant invention. Also one of ordinary skill would want to optimize each ingredient for its optimal activity and for its lowest toxicity in the composition. Finally a person having ordinary skill in the art would have been able to define the population in need of the 
There would have been a reasonable expectation of success in treating menopause and weight loss because both of the prior art elements applied teaches these components and combining them into a single composition for the same purposes would have been prima facie obvious.

Response to Arguments
Applicant's arguments filed 12/12/2021 have been fully considered but they are not persuasive. The applicant argues that the relied upon art does not teach wherein the female menopausal disease is weight gain caused by a decrease in estrogen levels, however the relied upon art (Montastier) teaches a composition which comprises a menopause nutrient substance and/or fat-reducing nutrient active substance (see above rejection and at page 12, para. 12) and teaches the extract of Ribes fasciculatum, more specifically the tea form (indicating the use of leaves) useful for losing weight (see page 13, para. 3).
The relied upon art teaches each aspect of the current invention. It teaches the active ingredients and the use in treating weight gain and menopausal disease. Whatever the cause of the weight gain, the active ingredients are taught to treat the disease and symptoms, which is what the instant invention is also claiming to do. The relied upon art teaches all components of the method steps which is providing a composition comprising extract of Cornus officinalis and 
The applicant argues where Montastier only focuses on treating skin, however the use of the extracts for reducing weight is also taught within the disclosure as previously discussed (see above rejection).
The applicant also argues that it is known that treatment methods for weight gain due to menopause and weight gain from a high fat diet are different and that a skilled artisan would not consider Montastier’s disclosure for treating weight gain due to menopause. As previously discussed, Montastier teaches the composition to include a menopause nutrient substance and a fat-reducing nutrient active substance for hormonal changes brought on by menopause and wherein the composition includes Ribes fasciculatum Var Chincsis Maxim which is useful for losing weight. The gain in weight is ultimately still due to a higher percent in fat accumulation whether it is caused by estrogen levels or calorie intake. The applicant relies upon the use of some websites listed in the response filed on 12/12/2021, however any relied upon art must be included in the file wrapper and properly cited to be considered. 
Also it may be known that there are different treatment options for different causes of weight gain, however the prior relied upon art teaches the treatment and that is what the instant art is trying to teach. The mechanism of action may be different but the outcomes would be the same. The relied upon art already teaches the benefit of the extract which is weight loss and this would be reason enough to rely upon the art for the use in treating weight gain. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655          


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655